Citation Nr: 1603314	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-11 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular disorder to include cerebrovascular accident (stroke) residuals claimed as the result of ionizing radiation exposure.  

2.  Entitlement to service connection for an organic brain disorder to include Alzheimer's disease and bowel and bladder incontinence claimed as the result of ionizing radiation exposure.  

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate.  

4.  Entitlement to service connection for the cause of the Veteran's death claimed as the result of ionizing radiation exposure.  

5.  Entitlement to VA service-connected burial benefits.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1948 to July 1969.  He participated in Operation DOMINIC I, an atmospheric nuclear test, in 1962.  The Veteran died in April 2009.  The Appellant is the Veteran's surviving spouse.  She has been accepted as the Veteran's substitute for purposes of processing the appeal from the denial of both service connection for a cerebrovascular disorder to include cerebrovascular accident (stroke) residuals claimed as the result of ionizing radiation exposure and an organic brain disorder to include Alzheimer's disease and bowel and bladder incontinence claimed as the result of ionizing radiation exposure and SMC based on the need for regular aid and attendance or at the housebound rate to completion.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Oakland, California, Regional Office (RO) which denied both service connection for strokes (cerebrovascular accidents) and Alzheimer's disease with incontinence and SMC based on the need for regular aid and attendance or at the housebound rate.  In February 2009, the Appellant submitted a notice of disagreement (NOD).  

In March 2010, the St. Paul, Minnesota, Regional Office, in pertinent part, denied service connection for the cause of the Veteran's death; denied the Appellant's entitlement to VA service-connected burial benefits; and granted VA nonservice-connected burial benefits.  In April 2010, the Appellant submitted a NOD with the denial of both service connection for the cause of the Veteran's death and VA service-connected burial benefits.  In March 2011, the RO issued a statement of the case (SOC) to the Appellant which addressed the issues of service connection for the cause of the Veteran's death and entitlement to accrued benefits.  In April 2011, the Appellant submitted an Appeal to the Board (VA Form 9).  In September 2015, the Appellant submitted a Motion to Advance on the Docket.  In October 2015, the Board granted the Appellant's motion.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In a May 2008 written statement, the Veteran advanced contentions which may be reasonably construed as informal claims of entitlement to service connection for a prostate disorder claimed as the result of ionizing radiation exposure and skin cancer claimed as the result of ionizing radiation exposure.  In July 2008, the Veteran's accredited representative at the time submitted a claim of entitlement to posttraumatic stress disorder (PTSD).  The issues of the entitlement to service connection for a prostate disorder, a skin disorder to include skin cancer, and an acquired psychiatric disorder to include PTSD have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
The Appellant's appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

The Appellant asserts that service connection for both a cerebrovascular disorder and an organic brain disorder claimed as the result of in-service ionizing radiation exposure is warranted as the claimed disorders were incurred as the result of the Veteran's ionizing radiation exposure during his documented participation in Operation DOMINIC I in 1962.  She contends further that the claimed service-connected disabilities rendered the Veteran so helpless as to required her regular aid and attendance to perform his activities of daily living; brought about his untimely death; and warrant payment of VA service-connected burial benefits.  

Service Connection for a Cerebrovascular Disorder and an Organic Brain Disorder, SMC, and VA Service-connected Burial Benefits

The Appellant has submitted timely NODs with denial of service connection for both a cerebrovascular disorder to include cerebrovascular accident and an organic brain disorder; SMC based on the need for regular aid and attendance or at the housebound rate; and VA service-connected burial benefits.  The AOJ has not issued a SOC which addresses those issues.  Where an appellant has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  


Service Connection for the Cause of the Veteran's Death

The issue of service connection for the cause of the Veteran's death claimed as the result of ionizing radiation exposure is inextricably intertwined with the issues of service connection for a cerebrovascular disorder and an organic brain disorder claimed as the result of ionizing radiation exposure.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Appellant which addresses the issues of service connection for both a cerebrovascular disorder to include cerebrovascular accident (stroke) residuals claimed as the result of ionizing radiation exposure and an organic brain disorder to include Alzheimer's disease and bowel and bladder incontinence claimed as the result of ionizing radiation exposure; SMC based on the need for regular aid and attendance or at the housebound rate; and entitlement to VA service-connected burial benefits, making sure to address the Appellant's contentions submitted with her VA Form 9 in April 2011.  The Appellant should be given the appropriate opportunity to respond to the SOC.  

2.  Then readjudicate the issue of the service connection for the cause of the Veteran's death claimed as the result of ionizing radiation exposure, making sure to address the Appellant's contentions submitted with her VA Form 9 in April 2011.  If the benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Appellant's claim for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

3.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

